Case 2:15-cr-20695-SFC-RSW ECF No. 44 filed 09/14/20                  PageID.176      Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                           Case No. 15-20695

Juan Carlos Pena-Lora,                       Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

       ORDER GRANTING DEFENDANT’S MOTION FOR RECONSIDERATION,
     REINSTATING MOTION FOR COMPASSIONATE RELEASE, AND ORDERING
                      BRIEFING RELATING TO SAME

       On May 14, 2020, Defendant Juan Carlos Pena-Lora filed a Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1), based on the ongoing novel coronavirus pandemic

(“COVID-19”). (ECF No. 37).

       18 U.S.C. § 3582(c)(1)(A) allows a criminal defendant to move to modify his term of

imprisonment “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” In United States v. Alam, 960 F.3d 831 (6th Cir. June 2, 2020), the Sixth Circuit held

that § 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement is a mandatory claim-processing rule.

Id. at 833. If a defendant fails to comply with this rule, and the Government timely objects to his

motion on that basis, the Court must enforce the exhaustion requirement and deny the motion

without prejudice. Id. at 834, 836. The Court may not craft an exception to this statutory


                                                 1
Case 2:15-cr-20695-SFC-RSW ECF No. 44 filed 09/14/20                   PageID.177      Page 2 of 3




exhaustion requirement, even for a motion filed because of a legitimate fear of COVID-19. Id.

at 834.

          In response to Defendant’s motion, the Government argued that Defendant failed to

exhaust his administrative remedies or wait the 30 days necessary to comply with 18 U.S.C. §

3582(c)(1)(A). (ECF No. 39). In support of that argument, the Government stated that

“according to legal counsel for the Bureau of Prisons, the Bureau of Prisons has not received an

administrative request for compassionate release from [Defendant].” (ECF No. 39, PageID 156-

157).

          In an Order issued on July 9, 2020, this Court concluded that Defendant had not satisfied

his burden to show that he had complied with § 3582(c)(1)(A). See United States v. McDonald,

2020 WL 3166741 at *3 (W.D. Tenn. June 8, 2020) (“The defendant bears the burden to show he

has exhausted his administrative remedies[.]”). In that same order, this Court denied without

prejudice Defendant’s motion for compassionate release, noting that “Defendant may file a new

motion for compassionate release (1) after he properly submits a compassionate release request

to his warden and fully exhausts his administrative rights to appeal an adverse decision, or (2) 30

days after his warden receives his compassionate release request.”

          On July 22, 2020, Defendant submitted a motion asking this Court to reconsider its

dismissal of his motion for failure to exhaust. Notably, Defendant attaches a copy of the request

for compassionate release he submitted to his warden on April 8, 2020, and a copy of the

warden’s denial. Thus, Defendant has now shown that he did properly exhaust his

administrative remedies before he filed his motion for compassionate release on May 14, 2020.




                                                  2
Case 2:15-cr-20695-SFC-RSW ECF No. 44 filed 09/14/20                  PageID.178      Page 3 of 3




       While the Court was justified in denying his motion without prejudice because Defendant

failed to show he had exhausted his remedies, and Defendant could re-file a new motion, the

Court concludes that in the interest of time, under these circumstances, Defendant should not be

required to re-filed his motion.

       Accordingly, the Court hereby GRANTS Defendant’s motion for reconsideration to the

extent that the Court REINSTATES Defendant’s Motion for Compassionate Release to the

docket. The Court FURTHER ORDERS that the United States shall file its response

addressing the merits of Defendant’s motion no later than September 24, 2020, and any reply

brief filed by Defendant shall be filed no later than October 6, 2020. No further briefing shall

be allowed without leave of Court.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: September 14, 2020




                                                3
